            Case 3:17-cv-00530-RCJ-CLB Document 45 Filed 05/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT CCOURT
 7
                                           DISTRICT OF NEVADA
 8

 9
     DANIEL MARTINEZ,                                )   Case No.: 3:17-CV-00530-RCJ-CLB
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                           Plaintiff,              )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 44)
                                                     )
13
     JAMES DZURENDA, et al.,                         )
                                                     )
14                                                   )
                             Defendants.             )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     Carla L. Baldwin (ECF No. 44 1) entered on April 15, 2020, recommending that the Court grant
19

20   Defendants’ Motion for Summary Judgment (ECF No. 27). No objection to the Report and

21   Recommendation has been filled.
22
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
23
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
24
     of Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
           Case 3:17-cv-00530-RCJ-CLB Document 45 Filed 05/20/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 2
     Recommendation (ECF No. 44) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.
 4

 5
     27) is GRANTED.

 6          IT IS FURTHER ORDERED that Doe Defendant “HDSP Medical Director” is
 7   DISMISSED.
 8
            IT IS FURTHER ORDERED that Plaintiff’s Motion to Chair and Decide This Case (ECF
 9
     No. 41) is DENIED AS MOOT.
10

11          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment

12   accordingly and close the case.
13
            IT IS SO ORDERED.
14
                                                 Dated this 20th day of May, 2020.
15

16

17                                               ROBERT C. JONES
                                                 United States District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                    2
